Citation Nr: 0303599	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  93-01 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for ulcers, not 
including a duodenal ulcer, as secondary to the veteran's 
service-connected disabilities, or for compensation under the 
provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for a hiatal hernia as 
secondary to the veteran's service-connected disabilities, or 
for compensation under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to service connection for diverticulosis as 
secondary to the veteran's service-connected disabilities, or 
for compensation under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty service from December 1943 to 
December 1944.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  When 
the claim was presented originally before the Board, the 
issues on appeal involved an increased evaluation for a left 
knee disability, and entitlement to service connection for 
gynecomastia, a hiatal hernia, ulcers, and diverticulosis.  

In April 1999, the Board issued a decision with respect to 
the issues involving the left knee and gynecomastia and 
remanded the hiatal hernia, ulcers, and diverticulosis issues 
for additional development.  Following the development, the 
RO, in July 2002, granted service connection for a duodenal 
ulcer secondary to the medications taken for the veteran's 
service-connected knee disabilities.  The remaining issues 
are now before the Board for review.



FINDINGS OF FACT

1.  Based on the medical evidence on file, it is not shown 
that the veteran developed nonduodenal ulcers, a hiatal 
hernia, and diverticulosis as a result of the VA treatment to 
include VA prescribed medication.

2.  The competent medical evidence does not link the 
veteran's hiatal hernia, nonduodenal ulcers, and 
diverticulosis to his active service, show that that these 
disorders were proximately due to or the result of his 
service-connected disabilities, or establish that his 
service-connected disabilities aggravated the claimed 
disabilities.


CONCLUSIONS OF LAW

1.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for nonduodenal ulcers, a hiatal hernia, and diverticulosis 
as a result of VA medical treatment to include prescription 
medication is not warranted.  38 U.S.C.A. §§ 1151, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.358 
(2002).

2.  Hiatal hernia, nonduodenal ulcers, and diverticulosis 
were not incurred in or aggravated by service or due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he now suffers from a hiatal 
hernia, nonduodenal ulcers, and diverticulosis as a result of 
the treatment of his service-connected disabilities including 
the various VA-prescribed medications.  


I.  1151

The provisions of the 38 U.S.C.A. § 1151 provide that where 
any veteran shall have suffered an injury, or an aggravation 
of any injury, as a result of VA hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or death of the veteran, disability 
or death compensation shall be awarded in the same manner as 
if such disability or death were service connected.

The applicable regulation provides that compensation will not 
be payable under § 1151 for the continuance or natural 
progress of disease or injuries for which the VA 
hospitalization was authorized.  The regulation further 
provides that, in determining causation, it must be shown 
that an additional disability is actually the result of a 
disease or injury or an aggravation of an existing disease or 
injury related to VA medical treatment and not merely 
coincidental therewith.  See 38 C.F.R. § 3.358(c) (2002).  The 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable, in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of § 1151, as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment, was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization or treatment and additional 
disability and there was no need for any identification of 
"fault" on VA's part.  The Supreme Court further found that 
the then-implementing regulation, 38 C.F.R. § 3.358(c)(3) 
(1991), was not consistent with the plain language of 38 
U.S.C.A. § 1151 with respect to that regulation's inclusion 
of a fault or accident requirement.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA medical treatment and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The mere 
fact that aggravation of an existing disease or injury 
occurred is not sufficient to warrant compensation in the 
absence of proof that the additional disability was the 
result of VA medical treatment or examination.  38 C.F.R. 
§ 3.358(c)(2).

Effective in October 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See § 422(a) of PL 104-204.  The purpose of this 
amendment was, in effect, to overrule the Supreme Court's 
decision in Gardner, which held that no showing of negligence 
or fault was necessary for recovery under § 1151.

Where a law or regulation changes after a claim has been 
filed, but before the judicial process has been concluded, 
the version most favorable to the appellant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, in a 1997 
precedent opinion, VA's General Counsel held that all claims 
for benefits under § 1151 filed prior to October 1, 1997, 
would be adjudicated under the code provisions that existed 
prior to that date.  See VAOPGCPREC 40-97. As the veteran in 
this case filed his § 1151 claim in April 1995, before the 
element of fault was reintroduced to such claims effective in 
October 1997, the immediate post-Gardner state of the law, 
which was applicable prior to those amendments is applicable 
in the veteran's case.  Even though the veteran claims that 
he has additional disability as a result of negligence or 
fault on the part of VA, the Board of Veterans' Appeals is 
only required to find a causal connection between VA 
treatment and additional disability caused thereby, without 
regard to negligence or fault.

The applicable regulations currently published in the Code of 
Federal Regulations (i.e., the 2002 version) are consistent 
with that earlier version of § 1151, so those are the ones 
that are cited in this decision.

Here, the veteran, having been advised by the RO of what is 
needed to submit a substantially complete application for 
benefits under § 1151, has not submitted competent medical 
evidence supporting his contentions on appeal.  Instead, he 
has only offered his own general arguments that because of 
the medications, he now suffers from the claimed disorders.  
It is noted that the veteran has not shown, nor claimed, that 
he is a medical expert, capable of rendering medical 
opinions.  Therefore, his opinion is insufficient to 
demonstrate that additional disability was incurred secondary 
to VA medical treatment because, in order to have that 
effect, medical knowledge is required.  In any case where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A claimant 
cannot meet this burden simply by presenting lay testimony, 
because laypersons are not competent to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

The medical evidence of record confirms that the veteran has 
been variously diagnosed with a hiatal hernia, ulcers, and 
diverticulitis.  However, this does not necessarily mean that 
the veteran suffered additional disability as a result of the 
medications prescribed to him by VA doctors.  This is a 
medical question that only a medical expert can answer. 

At an October 1999 VA internal medicine examination, the 
examiner stated that based on current available medical 
knowledge, review of previous cases, the veteran's records, 
and examinations, it was his opinion that the veteran's 
hiatal hernia, duodenal diverticula, and diverticulosis of 
the colon would not be related to the veteran's medications.  
The examiner noted that these disorders generally occur 
spontaneously of idiopathic cause and are more common in 
obese individuals.  The examiner specifically stated that he 
was not aware of any medical literature directly connecting 
hiatal hernia, duodenal diverticula, or diverticulosis of the 
colon to the medications documented in the veteran's file to 
include those prescribed for his knee condition as well as 
for his hypertension.  However, the examiner did conclude 
that the veteran's duodenal ulcer was related to or caused by 
the medications previously prescribed to him.  (As noted 
above, the RO granted service connection for duodenal ulcer.)

In a September 1998 letter, Dr. J. W. Spore, hypothesized 
that there was a link between the medications and the 
veteran's stomach problems.  However, Dr. Spore did not 
conclude that those same medications resulted in the 
development of diverticulosis, a hiatal hernia, or 
nonduodenal ulcers.  

After carefully weighing the evidence, the Board of Veterans' 
Appeals concludes that the preponderance of the evidence does 
not support a finding that the veteran's hiatal hernia, 
nonduodenal ulcers, and diverticulosis resulted from VA 
prescribed medication for his service-connected disabilities.  
The opinions favoring the veteran's position does so only 
partially, and the veteran has been granted service 
connection for a duodenal ulcer.  However, those same 
opinions do not attribute the veteran's hiatal hernia, 
nonduodenal ulcers, and diverticulosis to the prescribed 
medications.  Moreover, the October 1999 VA opinion 
categorically denies any additional disability, nonduodenal 
ulcers, a hiatal hernia, and diverticulosis, resulting from 
the medications.  Additionally, VA medical records do not 
contain medical evidence of opinions showing any etiological 
relationship between the veteran's hiatal hernia and 
diverticulitis and the medication prescribed for the service-
connected disabilities. Thus, the Board of Veterans' Appeals 
concludes that the veteran's claim for 38 U.S.C.A. § 1151 
benefits for nonduodenal ulcers, a hiatal hernia, and 
diverticulosis must be denied.

For the foregoing reasons, the Board of Veterans' Appeals 
finds that the preponderance of the evidence is against the 
veteran's claim under 38 U.S.C.A. § 1151.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

II.	Service connection

The Board will also consider service connection on a direct 
and secondary basis.  
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West Supp. 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.   
38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002).  The United States 
Court of Appeals for Veterans Claims (CAVC) clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

Here, the veteran's service medical records show no 
complaints, findings, or diagnoses of these disorders during 
service.  Moreover, the veteran has not contended and there 
is no medical evidence suggesting that a hiatal hernia, 
nonduodenal ulcers, or diverticulitis began in or are the 
result of the service.  Furthermore, there is no medical 
evidence linking the veteran's claimed disabilities with a 
service-connected disorder.  The record is negative for 
medical evidence that would establish that any of the 
veteran's service-connected disabilities caused or the 
resulted in a hiatal hernia, nonduodenal ulcers, or 
diverticulosis.  Moreover, the same medical evidence fails to 
support the notion that the veteran's service-connected 
disabilities aggravated his nonservice-connected hiatal 
hernia, nonduodenal ulcers, or diverticulosis.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's hiatal hernia, nonduodenal ulcers, and 
diverticulosis were incurred or aggravated in service, were 
the result of any service-connected disabilities, or that 
they were aggravated by his service-connected disorders.  
Accordingly, service connection for hiatal hernia, 
nonduodenal ulcers, or diverticulosis is denied. 

III. VCAA

During the pendency of this appeal, the Board notes that 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  VA notified the veteran of the evidence 
required to substantiate his claim in the various rating 
decisions, the statement of the case (SOC), and multiple 
supplemental statements of the case issued since 1996. In 
particular, an August 2002 supplemental statement of the case 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  These documents 
further advised the veteran that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  Thus, VA's duty to notify has 
been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran has submitted numerous statements in conjunction with 
his claim.  Moreover, VA has obtained the veteran's VA 
medical records and private medical records noted by the 
veteran.  The veteran was also provided VA medical 
examinations for the purpose of establishing the nature and 
etiology of his current disorders.  VA has not been given 
notice by the veteran of relevant available medical or other 
evidence that might be attained by the VA for the processing 
of this claim.  Additionally, during course of the appeal, 
the veteran has had the opportunity to explain in detail his 
contentions.  He did so through various written statements.  
He was also provided the opportunity to testify before an RO 
hearing officer. 

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  In view of the foregoing, the 
Board finds that all reasonable efforts to secure and develop 
the evidence that is necessary for an equitable disposition 
of the matter on appeal have been made by the agency of 
original jurisdiction.  Every possible avenue of assistance 
has been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for nonduodenal ulcers, hiatal hernia, and 
diverticulosis is denied.  Entitlement to service connection 
for nonduodenal ulcers, hiatal hernia, and diverticulosis is 
denied.



		
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps  you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of  
          Disagreement with respect to the claim on or after 
November 18, 1988" is no  
          longer a condition for an attorney-at-law or a VA 
accredited agent to charge  
          you a fee for representing you.


 

